EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Simmonds on 3/3/2022.
The application has been amended as follows: 

In regards to Claim 1, please amend the last claim limitation to the following statement:
“the first and second set and configured to prevent the at least one movable section of the mattress to be raised beyond the selected first or second angle.”

In regards to Claims 5-14 and 16-17, please update the status indicator(s) from ‘Withdrawn’ to ‘Previously Presented’.

Rejoinder
	Claim 1 is allowable. Claims 5-14 and 16-17, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species 1A-1F, 2, 3, as set forth in the Office action mailed on 05/21/2021, is hereby withdrawn and claims 5-14 and 16-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
	Claims 1, 3-17 and 24 are allowed. The following is an examiner’s statement of reasons for allowance: 
	In regards to Claim 1, the prior art of Barker et al. (US 5311625) in view of Leventhal et al. (US 20050114998) was previously used to teach the instant inventions bed assembly, elevation system and support system to raise and lower the mattress relative to the frame. Specifically, Leventhal was used to teach the longitudinal strips, transverse strips, and indicator marks at different positions relative to the support system. However, the Arguments/Remarks filed by the Applicant on 02/22/2022 are persuasive in the fact that the ‘longitudinal strips’ as claimed are independent of the ‘indicator marks’. As stated, in the previous Final Rejection filed on 12/21/2021 the art of Leventhal et al. covers both limitations (strips and marks) to be the same, however, they are stated in the disclosure and claims of the instant invention to have different intended use. Additionally, the indicator marks as disclosed are performing a function with respect to their substrate and are afforded patentable weight, thus a Non-Functional Descriptive Material rational could not be applied. 
	Therefore, with both prior arts failing to disclose the instant invention and an additional search, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/7/2022